Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE) MDL NO 2924
PRODUCTS LIABILITY 20-MD-2924
LITIGATION

JUDGE ROBIN L ROSENBERG

MAGISTRATE JUDGE BRUCE REINHART

 

THIS DOCUMENT RELATES TO: JURY TRIAL DEMANDED
JUDITH M. LeDOUX

 

(Plaintiff Name(s))
SHORT-FORM COMPLAINT - VERSION 2

 

The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against
Defendants named below. Plaintiff(s) incorporate(s) by reference the allegations contained in the
Amended Master Personal Injury Complaint (““AMPIC”) in In re: Zantac (Ranitidine)
Products Lability Litigation, MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form
Complaint - Version 2 as permitted by Pretrial Order No. 31 and as modified by the Court's
Orders regarding motions to dismiss [DE 2532, 2512, 2513, 2515, and 2016].

Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes
of Actions specific to this case. Where certain claims require additional pleading or case specific

facts and individual information, Plaintiff(s) shall add and include them herein.

Plaintiff(s), by counsel, allege as follows:
IL. PARTIES, JURISDICTION, AND VENUE

A. PLAINTIFF(S)
1. Plaintiffs) JUDITH LEDOUX

 

(“Plaintiff(s)”) brings this action (check the applicable designation):

[X] On behalf of [himself/herself];

1
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 2 of 8

C] In representative capacity as the , on behalf
of the injured _s party, (Injured Party’s Name)

 

2. Injured Party is currently a resident and citizen of (City, State)
Lake Charles LA __and claims damages as set forth below.
—OR—
Decedent died on (Month, Day, Year) . At the time of

Decedent’s death, Decedent was a resident and citizen of (City, State)

 

If any party claims loss of consortium,

3. (“Consortium Plaintiff’) alleges damages for loss of

consortium.

4. At the time of the filing of this Short Form Complaint, Consortium Plaintiff is a
citizen and resident of (City, State)

 

5. At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State)

 

B. DEFENDANT(S)

6. Plaintiff(s) name(s) the following Defendants from the Amended Master
Personal Injury Complaint in this action:

a. Brand-Name Manufacturers:
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 3 of 8

b. Generic Manufacturers:

ANDA Repository LLC; Hi-Tech Pharmacal Co., Inc.; Amneal Pharmaceuticals of New
York, LLC; Torrent Pharma Inc.; Zydus Pharmaceuticals (USA) Inc.; L. Perrigo Co.;
Novitium Pharma LLC; Teva Pharmaceticals U.S.A., Inc.; Taro Pharmaceuticals
U.S.A.,, Inc.; Strides Pharma, Inc.; Mylan Pharmaceuticals, Inc.; Glenmark
Pharmaceuticals, Inc., USA; Ranbaxy Inc.; Appco Pharma LLC; VKT Pharma Inc.;
Hikma Pharmaceuticals USA, Inc. f/k/a/ West-Ward Pharmaceuticals Corp.; Mylan,
Inc.; Ani Pharmaceuticals Inc.; Auro Health LLC; AmeriSource Health Services LLC
d/b/a American Health Packaging; Perrigo Company; Heritage Pharma Labs Inc.;
Lannett Co., Inc.; Aurobindo Pharma USA, Inc.; Ajanta Pharma USA Inc.; Sandoz Inc.;
Heritage Pharmaceuticals, Inc.; PAI Holdings, LLC f/k/a Pharmaceutical Associates,
Inc.; Mylan Institutional LLC; Amneal Pharmaceuticals, Inc.; Hikma Pharmaceuticals
International Ltd. f/k/a West-Ward Pharmaceuticals International, Ltd.; Granules USA,
Inc.; Actavis Mid Atlantic LLC; Apotex Corporation; Contract Pharmacal Corp.;

c. Distributors and Repackager:

Aurobindo Pharma USA, Inc.; Wockhardt USA LLC; Dr. Reddy's Laboratories Inc.;
Geri-Care Pharmaceuticals Corp.; Strides Pharma, Inc.; Novitium Pharma LLC; Lannett
Co., Inc.; Amneal Pharmaceuticals of New York, LLC; Golden State Medical Supply,
Inc.; L. Perrigo Co.; Zydus Pharmaceuticals (USA) Inc.; Mylan Pharmaceuticals, Inc.;
Wockhardt USA, Inc.; Apotex Corporation; Glenmark Pharmaceuticals, Inc., USA;
Precision Dose Inc.; VKT Pharma Inc.; Perrigo Company; Granules USA, Inc.; Ajanta
Pharma USA Inc.; AmeriSource Health Services LLC d/b/a American Health
Packaging; Perrigo Research &amp; Development Company; Geri-Care
Pharmaceuticals Corp.; Nostrum Laboratories Inc.; Denton Pharma Inc. d/b/a
Northwind Pharmaceuticals; Amneal Pharmaceuticals LLC; Auro Health LLC; Mylan
Institutional LLC

d. Retailers:

e.

Others Not Named in the AMPIC:

AmerisourceBergen Corporation
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 4 of 8

C. JURISDICTION AND VENUE

 

 

 

 

 

 

7. Identify the Federal District Court in which Plaintiff(s) would have filed this action
in the absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District
Court to which their original action was removed]:
Western District of LA
8. Jurisdiction is proper upon diversity of citizenship.
Il. PRODUCT USE
9. The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]
[¥] By prescription
[J Over the counter
10. The Injured Party used Zantac and/or generic ranitidine from approximately
(month, year) 2015 to 2018
lil. PHYSICAL INJURY
11. Asaresult of the Injured Party’s use of the medications specified above, [he/she]
was diagnosed with the following specific type of cancer (check all that apply):
Check all Cancer Type Approximate Date of
that Diagnosis
apply
[1 ‘| BLADDER CANCER
[4] | BREAST CANCER Dec 18 —-2019
LI COLORECTAL/INTESTINAL CANCER
LI | ESOPHAGEAL CANCER

 

 

 

 

 
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 5of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all Cancer Type Approximate Date of
that Diagnosis
apply
L] | GASTRIC CANCER
LJ] | KIDNEY CANCER
[1 _s| LIVER CANCER
LJ | LUNG CANCER
L] | PANCREATIC CANCER
L] | PROSTATE CANCER
[1 | OTHER CANCER:
L DEATH (CAUSED BY CANCER)
12. Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff(s)
IV. CAUSES OF ACTION ASSERTED

13. The following Causes of Action asserted in the Amended Master Personal Injury
Complaint are asserted against the specified defendants in each class of
Defendants enumerated therein, and the allegations with regard thereto are adopted
in this Short Form Complaint by reference.

14. By checking the appropriate causes of action below, Plaintiff(s) assert these causes
of action based upon the law and applicable Sub-Counts of the following state(s):!

 

 

 

 

Check | Count Cause of Action States for which
all that the cause of action
apply was asserted in
the AMPIC
C] I Strict Products Liability — Failure to Warn through | All States and
Warnings and Precautions (Against Brand-Name Territories, Except
Manufacturer Defendants) DE, IA, MA, NC,
PA, and VA

 

 

 

 

 

1 . ae . . .
In selecting the relevant states above, Plaintiffs reserve all rights to argue choice of law issues at
a later time.

 
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 6 of 8

 

 

and Precautions (Against Brand-Name
Manufacturer Defendants)

Check | Count Cause of Action States for which
all that the cause of action
apply was asserted in
the AMPIC
[| II Negligence — Failure to Warn through Warnings All States and

Territories, Except
LA, NJ, OH, and
WA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacturers by Generic Consumers in
Massachusetts)

 

[x] III | Strict Products Liability — Failure to Warn through | All States and
Proper Expiration Dates (Against Brand-Name and | Territories, Except
Generic Manufacturer Defendants) DE, IA, MA, NC,
PA, and VA
T] IV___| Negligence — Failure to Warn through Proper All States and
Expiration Dates (Against Brand-Name and Territories, Except
Generic Manufacturer Defendants) LA, NJ, OH, OK,
and WA
[x] Vv Negligence - Failure to Warn Consumers through | CA, DE, DC, HI,
the FDA (Against Brand-Name and Generic IN, KY, LA, MD,
Manufacturer Defendants) MA, MN, MO,
NV, NY, OR, and
PA
[| VI | Strict Products Liability - Design Defect Due to All States and
Warnings and Precautions (Against Brand-Name Territories, Except
Manufacturer Defendants) DE, IA, MA, NC,
PA, and VA
[x] VII_ | Strict Products Liability — Design Defect Due to All States and
Improper Expiration Dates (Against Brand-Name __| Territories, Except
and Generic Manufacturer Defendants) DE, IA, MA, NC,
PA, and VA
C] VII | Negligent Failure to Test (Against Brand-Name KS, TX
and Generic Manufacturer Defendants)
[x] IX | Negligent Product Containers: (Against Brand- All States and
Name and Generic Manufacturers of pills) Territories
[x] Xx Negligent Storage and Transportation Outside the | All States and
Labeled Range (Against All Retailer and Territories
Distributor Defendants)
[x] XI__| Negligent Storage and Transportation Outside the | All States and
Labeled Range (Against All Brand-Name and Territories
Generic Manufacturer Defendants)
[| XIl_ | Negligent Misrepresentation (Against Brand-Name | CA only
Manufacturers by Generic Consumers in
California)
CJ XIII | Reckless Misrepresentation (Against Brand-Name | MA only

 

 
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 7 of 8

 

 

 

 

 

 

 

 

 

Check | Count Cause of Action States for which
all that the cause of action
apply was asserted in
the AMPIC
[x] XIV_ | Unjust Enrichment (Against All Defendants) All States and
Territories
[| xv ___| Loss of Consortium (Against All Defendants) All States and
Territories
LO XVI__| Wrongful Death (Against All Defendants) All States and
Territories
[] Other

 

If Count XV or Count XVI is alleged, additional facts supporting the claim(s):

 

 
Case 9:21-cv-81294-RLR Document 1 Entered on FLSD Docket 07/26/2021 Page 8 of 8

V. JURY DEMAND

14. __‘ Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.

VI. PRAYER FOR RELIEF
WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or
inactions and demand(s) judgment against Defendants on each of the above-referenced causes of
action, jointly and severally to the full extent available in law or equity, as requested in the

Amended Master Personal Injury Complaint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorney 1 Signature: /s/Mary E. Roper Attorney 1 Signature:
Attorney 1 Print: Mary E. Roper Attorney 1 Print:
Attorney 2 Signature: Attorney 2 Signature:
Attorney 2 Print: Attorney 2 Print:
Firm: Roper Ligh, LLC Firm:

Address 1; 10839 Perkins Road Address 1:

Address 2: Address 2:

City: Baton Rouge City:

State: Louisiana State:

Zip: 70810 Zip:

Email: mary@roperligh.com Email:

 

 

Phone: (225) 338-9238 Phone:

 

 
